111 F.3d 91
97 CJ C.A.R. 621
UNITED STATES of America, Plaintiff-Appellee,v.Lewis L. SISTRUNK, Defendant-Appellant.
No. 96-3418.
United States Court of Appeals,Tenth Circuit.
April 24, 1997.

Before SEYMOUR, Chief Judge, and PORFILIO and MURPHY, Circuit Judges.
ORDER
JOHN C. PORFILIO, Circuit Judge.


1
Contending he was denied effective assistance of counsel, Lewis Sistrunk attempts to appeal the denial of his motion under 28 U.S.C. § 2255.  The case is pending before us upon an application for a certificate of appealability.  See 28 U.S.C. § 2253(c).  After review of his briefs and the record, we conclude, substantially for the reasons set forth by the district court in denying the relief requested, Mr. Sistrunk has failed to raise issues that are debatable among jurists, or that a court could resolve the issues differently, or that the questions deserve further proceedings.  The certificate of appealability is DENIED and the appeal is DISMISSED.  28 U.S.C. § 2253(c)(2);  Lennox v. Evans, 87 F.3d 431 (10th Cir.1996).  The mandate shall issue forthwith.